UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUN 2 9 200]
Mr. Paul Flinter, Chief
Bureau of Early Childhood Education
and Social Services
Connecticut Department of Education
25 Industrial Park Road
Middletown, CT 06457
Dear Mr. Flinter:
This letter is being sent at your request regarding Connecticut's plan
to use Preschool Grant State set-aside funds under section 619(f) of
the Individuals with Disabilities Education Act (IDEA) for the
Connecticut Literacy Caravan project.
Specifically, you requested that
the Office of Special Education Programs (OSEP) review a proposed
contract between the Connecticut Department of Education (CDE) and the
Weston Woods Institute, Inc. to determine if funding the Literacy
Caravan was an allowable use of Preschool Grant State set-aside funds.
The Connecticut Literacy Caravan supports preschool paraprofessionals'
in fostering literacy and promoting early reading in preschool
settings.
The Office of Special Education Programs reviewed
and other information submitted from your Office,
call with you and other interested parties at the
reviewed follow-up information sent to OSEP after

the proposed contract
held a conference
CDE, as well as
the conference c a l l

Our review focused on the statutory language at 20 U.S.C. 1419(f) (5)
which states, "Each State shall use any funds it retains under
subsection (d) and does not use for administration under subsection
(e)--"... "(5) to supplement other funds used to develop and implement a
Statewide coordinated services system designed to improve results tot
children and families, including children with disabilities and their
families, but not to exceed one percent of the amount received by the
State under this section for a fiscal year."
We first looked at how the section 619 funds used for the Literacy
Caravan project would be supplemented with other funds.
Connecticut
submitted sufficient information in its April 24, 2001, package of
information to OSEP that other sources of funds will contribute to the
Literacy Caravan project, as follows:
(1) Weston Woods Institute will
supply a mobile educational unit with a driver.
The vehicle is va3ued
at $45,000 and the driver,s compensation is estimated at $8,000 for the
period of the contract; (2) Scholastic Inc. will outfit and supply the
mobile educational unit.
The estimated value as of April 24, 2001 is
$10,000; (3) William Caspar Graustein Memorial foundation has
contributed $5,000 to assist the project's cost related to supply,
personnel or vehicle; and (4) Monaco LLC has donated miscellaneous
items such as card pocket packs, hang up bookracks and carry all bags
with a value of $275.

400 MARYLANDAVE., S.W. WASHINGTON, D.C. 20202
Our m i s s i o n is to st%sure equal a c c e s s to education a n d to promote e d u c a t i o n a l excellence throughout the N a t i o n

Page 2 - Mr. Paul Flinter

OSEP next looked at how the Literacy Caravan project fits into a
Statewide coordinated services system designed to improve results for
children and families, including children with disabilities and their
families.
Connecticut submitted sufficient information to show that
the Literacy Caravan project fits into Connecticut Charts-A-Course (a
Statewide system of continuous training for early childhood teachers
and care givers).
The Training Approval Board of Connecticut Charts-ACourse has approved the Literacy Caravan training.
In addition, the
Literacy Caravan pilot project is a piece of the Connecticut School
Readiness and Child Day Care grant program (a state-funded initiative
to develop a network of school readiness programs).
During the c o n f e r e n c e call, we discussed whether the Literacy Caravan
could be funded under section 619(f) (i)-(4). As we stated, State s e t
aside funds under paragraphs (f) (i)-(4) must be used for services a.nd
activities designed for children with disabilities.
Therefore, the:
Literacy Caravan project could only be supported by section 619(f)
funds used according to the provisions in section 619(f)(5).
The total
amount of funds used under section 619(f) (5) may not exceed one percent
(1%) of the amount received under section 619 for a fiscal year.
Please note that this letter does not constitute an endorsement of the
Weston woods Institute project.
Rather, this letter is to state that~
based on the information provided to this office by Connecticut, it.
does not appear that funding of the Literacy Caravan project would be
inconsistent with the u s e of funds under section 619(f) (5).
If you have additional questions on this matter, please contact Nancy
Treusch at (202) 205-9097 or nancy.treusch@ed.gov.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education
Programs

co:

George Coleman
Maria Synodl
George Dowaliby

